Citation Nr: 1213286	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1967 to December 1970, and in the Marine Corps from April 1975 to March 1981.  He had combat service in Vietnam from July 1968 to February 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a November 2006 decision of the VA Regional Office (RO) in Buffalo, New York that among other things, denied service connection for a left ankle disorder and right knee chondromalacia. 

The Veteran was afforded a hearing in May 2010 before the undersigned Veterans Law Judge sitting at Buffalo, New York.  The transcript is of record.  

The issues were remanded for further development in August 2010.

By rating action dated in September 2011, service connection was granted for left ankle sprain.  This is the full grant of the benefit sought on appeal and it is no longer for appellate consideration.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records from the Veteran's first period of service reflect that in January 1968, he was seen for right Achilles tendinitis and was noted to have right knee tenderness assessed as myositis.  On examination in November 1970 for discharge from active duty, the appellant denied knee trouble.  The musculoskeletal system and lower extremities were evaluated as normal.  

The Veteran's service clinical file also contains extensive other data that appear to have been copied from microfilm, and may include records from his second period of service, but are illegible and unable to be read.  

VA outpatient clinical records dating from 1994 reflect that the Veteran complained of right knee pain in February of that year.  An X-ray of the right knee showed no acute bone or joint abnormality.  In February 2004, it was noted that there was right knee pain.  The appellant related that he had chondromalacia in service. 

In VA clinic notes dated in April 2005, the appellant related that he developed chondromalacia in 1977 and was treated at the Naval Regional Medical Center at Camp Pendleton, California.

The Veteran presented testimony on personal hearing in May 2010 to the effect that while stationed at Camp Pendleton, California when he was in the Marines, he was treated as an outpatient for two weeks for a right knee disorder diagnosed as chondromalacia.  

The appellant was afforded a VA examination in October 2010 to determine the etiology of right knee disability.  An X-ray was obtained of the left knee and was interpreted as showing degenerative changes.  Following examination, a diagnosis of mild degenerative changes of the right knee was rendered.  Following examination, the examiner stated "I CANNOT RESOLVE THIS ISSUE WITHOUT RESORT TO MERE SPECULATION."  The rationale for the opinion provided was that based on the available evidence, the examiner "was unable to establish a good connection regarding the right knee.  

The Board points out, however, that on VA examination in 2010, it was reported that the left knee was X-rayed and found to have degenerative changes.  There is no indication that an X-ray of the right knee was performed, but a diagnosis of mild right knee degenerative changes was provided following examination.  It thus appears that the examiner may have based the right knee diagnosis on an X-ray of the wrong lower extremity.  This presents a substantial conflict in the evidence that must be resolved for adjudicative purposes.  Additionally, the examiner's use of "resort to speculation" language in his opinion did not include a clear explanation or rationale as why a definitive assessment could not be provided.  In view of the above, the examination is determined to be inadequate to proceed with adjudication of the claim.  

The Board accepts that the Veteran sustained injury to the right knee during his first period of service, and accepts his report that he was treated for chondromalacia during the second tour of duty for which records are not available.  However, it noted that an earlier X-ray of the right knee in 1994 was interpreted as normal, and there is no current radiological study pertaining to the right knee.  As indicated previously, a diagnosis of mild right knee degenerative changes (arthritis) was diagnosed on most recent VA examination but there is no diagnostic support for this assessment.  Consequently, the Board does not have the requisite information to grant or deny service connection at this time.  The Board is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  Therefore, the appellant requires re-examination to address the discrepancies as outlined above.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination by an appropriate clinician to determine whether he has current disability of the right knee and whether it is related to service.  An X-ray of the right knee should be performed and findings should be reported in detail.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examination report should include a discussion of the Veteran's documented clinical history and assertions.  Following examination, the examiner must respond to the following questions:

a. Does the Veteran have any residuals from right knee symptoms for which he was treated in January 1968, during his first period of service?

b. Does the Veteran have right knee chondromalacia and is there any relationship between any current disability of this nature and that reported during his second tour of duty?  

c. In light of all of the available evidence, including the 1994 X-ray, does the Veteran have arthritis of the right knee and is there a relationship between any current disability in this respect and inservice complaints, including chondromalacia?

The rationale for the opinion and conclusions reached must be provided in the report. 

2.  After taking any further development deemed appropriate, readjudicate the claim.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


